Citation Nr: 1400565	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-46 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The matter was remanded in January 2012 and September 2013 for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD has not been attributed to a verified stressor or an alleged stressor consistent with the Veteran's service.  His psychiatric disabilities, to include PTSD, clearly and unmistakably both pre-existed service and were not aggravated by service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was provided a VA examination in October 2013, which is fully adequate.  The examiner reviewed the VBMS claims file and fully addressed the questions posed by the Board in its September 2013 remand.  The duties to notify and to assist have been met.  

The claim was remanded in January 2012 with instructions to the RO to request additional information regarding the Veteran's alleged stressor(s).  The RO sent the Veteran a letter with such a request in June 2012.  The Veteran did not initially receive the letter because his address had changed.  The RO obtained the correct address and resent the letter in October 2012.  He failed to provide any additional information.  The claim was remanded again in September 2013 with instructions for the RO to schedule the Veteran for a VA examination.  The RO scheduled the examination for October 2013, and the Board notes that the examination and its report are adequate.  Consequently, the Board finds that the RO has complied with the prior remand directives.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disorder, to include PTSD.  Initially, the Board points out that the evidence does not show that the Veteran engaged in combat.  Consequently, either the Veteran's alleged stressors must be verified, or the stressors must involve "fear of hostile military or terrorist activity" consistent with the places, types, and circumstances of his service.

The Veteran's DD 214 reflects that he was stationed aboard the U.S.S. Saratoga.  His specialty was that of administrative specialist and clerk.  He was not awarded any decorations, medals, badges, citations, or campaign ribbons.  Thus, there is no basis for a finding that the Veteran engaged in combat.  Moreover, the Board finds that there is no evidence that the Veteran's stressor involved "fear of hostile military or terrorist activity."  To the contrary, a September 2008 VA treatment note indicates that the Veteran's stressor involved a man being thrown overboard.

The RO requested any additional information that might help to verify the alleged stressor; but there has been no response from the Veteran.  Consequently the alleged stressor has not been verified.  

In the absence of combat, or a stressor involving "fear of hostile military or terrorist activity", or a verified stressor, service connection for PTSD cannot be granted.

Furthermore, in the Veteran's September 2006 claim, he acknowledged that he had PTSD from a previous childhood trauma.  However, he alleged that his PTSD was aggravated during service.  
 
VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's July 1979 induction examination reflects normal psychiatric findings.  Consequently, the Veteran is presumed to have been in sound condition when he began service.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

Service treatment records reflect that in January 1980, the Veteran was assessed with a mild immature personality disorder, as well as alcohol abuse.  In June 1980, he blacked out in an alcohol related incident.  The treatment report stated that the Veteran has had a history of similar blackouts prior to service.  The service treatment records also noted that he had a chronic behavior problem. 

Post-service, the Veteran underwent a VA examination in October 2013.  The examiner had access to, and reviewed, all the electronic documents contained in the VBMS paperless claims file.  Following a thorough examination of the Veteran and the paperless claims file, the examiner found that the Veteran does have a diagnosis of PTSD that conforms to DSM-IV criteria.  He also diagnosed the Veteran with alcohol dependence, cannabis abuse, and an antisocial personality disorder. 

The Veteran reported that he was physically abused by his father, and that at age 10 he was sexually abused by a friend of his father several times over a one-month period.  He reported that from about age 10 on he began to abuse alcohol and marijuana.  He also began having significant legal difficulties.  He admitted getting into fights (frequently) and other types of trouble, as well as being suspended and 
ultimately expelled from school do to his behavior problems.  Shortly after induction into service, he began having rather severe difficulties adjusting to military life per his report and per the available records.  He continued to have significant problems with authority while in the Navy.  He did abuse alcohol and drugs while in the Navy.  He was discharged in July of 1980 as being "unsuitable for military life" because of a personality disorder.  The examiner noted that the service records alluded to "passive aggressive" behaviors.  The Veteran also acknowledged significant difficulties adjusting to life after his discharge, as well as a history of significant work-related difficulties.  He reported that he has had significant trouble holding onto jobs because of his substance abuse his chronic problem with authority figures.  He has been arrested and incarcerated on multiple occasions for such things as assault, harassment and violating conditions of his probation.  He served in prison from 2004 until 2006.  He has a long history of antisocial behaviors. 

The examiner was of the opinion that the significant majority of the Veteran's 
lifelong history of markedly impaired functioning was primarily the result of his antisocial personality disorder.  Additionally, he opined that the Veteran has PTSD symptoms related to having been sexually abused as a child.  These symptoms resulted in notable disruptions in the Veteran's psychosocial and occupational functioning but not to the degree that his antisocial personality symptoms negatively disrupt his functioning.  The Veteran's history of substance abuse also 
contributed significantly to his history of poor adaptive functioning. 

Regarding the Veteran's PTSD, the examiner noted that there is no evidence that this Veteran was exposed to any type of PTSD-level trauma while he was on active duty in the Navy (he noted that the Veteran is not a combat Veteran).  Instead, the examiner opined that the traumatic stress that is the basis of the Veteran's PTSD symptoms is the childhood sexual abuse.  He further opined that the Veteran's PTSD clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He reasoned that the Veteran had psychiatric difficulties beginning at age 10, well before he joined the Navy.  He noted that no such problems were listed on his enlistment form; however, he noted that this seems to be a common practice with many recruiters even if such issues do exist.  He found that the Veteran was not exposed to any traumatic events that would have permanently exaggerated or exacerbated his pre-existing antisocial personality disorder, substance abuse and PTSD symptoms.  The examiner opined that the examination revealed that the Veteran simply had severe difficulties adjusting to routine military life.  Specifically he had marked difficulty dealing with any authority figure, which would be a significant difficulty in any type of military setting.  Consequently the Veteran did have recurring multiple behavior problems while in the Navy and was only in for about 7 months before he was discharged because of his unsuitability secondary to his personality disorder.  
 
The examiner opined that because of the Veteran's pre-existing issues he could not, in any way, adequately deal with being in the military.  It was the examiner's opinion that the Veteran's history of severe psychiatric and substance abuse problems and also legal issues would have occurred whether or not he had joined the Navy.  The examiner stated that his opinion was rendered with a high degree 
of confidence. 

The Veteran has admitted that he had PTSD as a result of childhood sexual abuse.  This admission and the opinion of the October 2013 VA examiner constitute clear and unmistakable evidence that the Veteran's disability pre-existed service.  Additionally, the October 2013 VA examiner's opinion also constitutes clear and unmistakable evidence that the Veteran's preexisting disability was not aggravated by service.  

The Board finds that the Veteran's psychiatric disabilities, to include PTSD and a personality disorder, both pre-existed service and were not aggravated by service.  Consequently, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


